PER CURIAM.
_JjThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent failed to communicate with a client and failed to promptly submit a court-ordered judgment. Respondent failed to cooperate with the ODC in its investigation of the complaint filed against her. Prior to the institution of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Dalonshia Shunette Thomas-Jordan, Louisiana Bar Roll number 29448, be suspended from the practice of law for a period of one year and one day. It is further ordered that this suspension shall be deferred in its entirety and that respondent shall be placed on supervised probation for a period of two years, subject to the conditions set forth in the petition for consent discipline. The probationary period shall commence from the date respondent, the ODC, and the probation monitor execute a formal probation plan. Any failure of respondent to comply with the conditions'of probation, or any misconduct during the probationary period, may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, | ¿with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.